      Case 6:18-cv-00113-RSB-BWC Document 21 Filed 07/16/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 ANDREW JACKSON,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-113

        v.

 ROBERT KILGORE, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 20). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint based

on his failure to follow this Court’s Orders, DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status

on appeal.

       SO ORDERED, this 16th day of July, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
